COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-198-CV
 
  
MANUEL RODRIGUEZ D/B/A A&M 
CONCRETE                          APPELLANT
  
V.
  
JIM JOHNSON HOMES, INC.                                                     APPELLEE
  
  
----------
FROM 
THE 17th DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Motion By Appellant To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
 
  
                                                                  PER 
CURIAM 
  
  
PANEL D:   GARDNER, 
WALKER, and MCCOY, JJ.
 
DELIVERED: 
April 15, 2004


NOTES
1.  
See Tex. R. App. P. 
47.4.